Case 2:21-cv-05678-JFW-KK Document 18 Filed 08/20/21 Page 1 of 2 Page ID #:114




 1   MATTHEW J. SALCEDO (SBN 237866)
     msalcedo@acpmanagement.com
 2   3720 S. Susan Street, Suite 100
     Santa Ana, CA 92704
 3   Telephone: (714) 668-8888
 4
     Attorney for Plaintiff BGN Fremont Square Ltd.
 5
     JEFFREY L. FILLERUP (SBN 120543)
 6   jfillerup@rinconlawllp.com
     RINCON LAW LLP
 7   268 Bush Street, Suite 3335
     San Francisco, CA 94104                                            JS-6
 8   Telephone: (415) 996-8199
 9
     Attorneys for Defendant Anytime Fitness, LLC
10
                           UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
                          WESTERN DIVISION – LOS ANGELES
13
14    BGN FREMONT SQUARE LTD.,                     Case No. 2:21-cv-05678-JFW-KK
      a California limited partnership,
15                                                 ORDER APPROVING
                  Plaintiff,                       STIPULATION TO DISMISS
16
            v.
17
      365 FITNESS HOLDINGS, LLC,
18    a Washington limited liability company,
      ANYTIME FITNESS, LLC,
19    a Minnesota limited liability company,
      JOSEPH M. PLASTINO, LEZLIE
20    PLASTINO, and Does 1-10,
21                Defendants.
22
23         Based on the Stipulation to Dismiss between Plaintiff BGN Fremont Square

24
                                               1            Case No. 2:21-cv-05678-JFW-KK
                               ORDER APPROVING STIPULATION TO DISMISS
Case 2:21-cv-05678-JFW-KK Document 18 Filed 08/20/21 Page 2 of 2 Page ID #:115




 1   Ltd., by and through its attorney of record, Matthew J. Salcedo, and Defendant
 2   Anytime Fitness, LLC, by and through its attorney of record, Jeffrey L. Fillerup, and

 3   good cause appearing therefor,
 4                IT IS ORDERED
 5         That the above-captioned action is dismissed without prejudice, each party to

 6   bear its own costs and attorney’s fees.
 7
     Dated: August 20, 2021                    __________________________________
 8
                                               JUDGE JOHN F. WALTER
 9
10
11

12
13
14

15
16
17

18
19
20

21
22
23

24
                                                2          Case No. 2:21-cv-05678-JFW-KK
                            ORDER APPROVING STIPULATION TO DISMISS
